DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the acronym AHS is used but is not clarified what it stands for in the claim itself.  Appropriate correction is required.
Claim 2 objected to because of the following informalities:  "The method of according to claim 1" should be either "the method according to claim 1" or "the method of claim 1".  Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The terms "at a designated temperature" and “at a first temperature” in claim 1 are terms which render the claim indefinite.  The terms could be referring to a temperature of the steel part at which each cooling step is to commence, or it may be referring to a temperature of the cooling medium which is to be applied during each step and a person having ordinary skill in the art would not be apprised of the scope of the invention. The claim shall be interpreted as the temperature being the temperature of the cooling medium applied during each step.
Claims 2-4 are rejected due to dependence upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoydick et al. (US-20170327924-A1), hereinafter Hoydick, in view of Lainati et al. (US-20150107727-A1), hereinafter Lainati.
Regarding Claim 1, Hoydick teaches a process for producing advanced high strength steel products ([0035]) including a quenching step which may be nozzle water quenching ([0038]) which constitutes the claimed cooling of a steel part at controlled locations by a jet of cooling medium at a first 
Hoydick does not teach the claimed first temperature of the cooling of step (a) may be adjusted depending on the amount of heat that needs to be removed from a surface of the steel part.
Lainati teaches a flexible cooling system and thermal controlled treatment of rails (Col. 1 L. 6-11) which includes a control system for adjusting the temperature of the cooling medium to adjust the heating rate, cooling rate, and temperature profile of the rail ([0074]) in order to beneficially obtain a targeted microstructure ([0069]-[0070]) and thus a desired hardness ([0075]) which constitutes the claimed first temperature of the cooling of step (a) may be adjusted depending on the amount of heat that needs to be removed from a surface of the steel part.
It would have been obvious to a person having ordinary skill in the art to have applied the control system for adjusting of the temperature of the cooling medium of Lainati to the process of Hoydick in order to beneficially obtain a targeted microstructure and desired hardness as discussed above.

Regarding Claim 2, Hoydick as modified by Lainati teaches the claim elements discussed above. Hoydick does not teach the claimed thin regions of the steel part that contain less steel material relative to thicker regions of the steel part that contain more steel material are cooled in a controlled fashion during the cooling of step (a) and the cooling of step (b) so that an undercooling temperature in the thin regions is higher than a minimum required cooling temperature.

It would have been obvious to a person having ordinary skill in the art to have applied the nozzles controlling characteristics of specific regions of the steel according to Lainati to the method of Hoydick as modified by Lainati in order to beneficially obtain desired mechanical characteristics and limit distortion as discussed above.

Regarding Claim 3, Hoydick as modified by Lainati teaches the claim elements discussed above. Hoydick does not teach the claimed uniform temperature is maintained on the surface of the steel part. 
Lainati further teaches temperature measuring devices to measure the surface temperature of the steel rail ([0031], [0072], Fig. 4) the temperature measurements being used by the previously discussed control system in order to obtain a desired temperature of the rail ([0074]) in order to ensure attainment of the previously discussed targeted microstructure, desired hardness, and limited distortion, which encompasses the claimed uniform temperature is maintained on the surface of the steel part.


Regarding Claim 4, Hoydick as modified by Lainati teaches the claim elements discussed above. Hoydick further teaches the quenching using techniques such as nozzle water quenching ([0038]) which constitutes the claimed cooling of step (a) and the cooling of step (b) are affected by a nozzle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736